DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, filed on 04/29/2022, with respect to rejection of claim 1 under 35 USC 112 1st /(a)  and 35 USC 112 2nd /(b) have been fully considered and are persuasive.  The rejections of the claim  1 have been withdrawn. 
Applicant’s arguments, filed 04/29/2022, with respect to the rejection(s) of Claims 1-6, 8-11, and 14 rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Auzerais et al. (US2018/0298271 A1)been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made set forth below with the same reference.
With regards to claim 1, the applicant argues that “Auzerais does not disclose “a product of agglomerated individual solid beads” as recited in independent claim 1.” (See Remarks, page 6, 1st paragraph).
The examiner respectfully disagrees.
Auzerais discloses on ¶[0043]  In one or more embodiments, polymer-forming compositions in accordance with the present disclosure may be thermosetting polymer compositions. Thermosetting polymer compositions may remain liquid during pumping and transition to a solid or semi-solid state prior to fracture closure within the formation.
 	Since Auzerais discloses the same hydraulic fracturing fluid comprising a liquid solvent, at least one surfactant, a liquid phase proppant forming compound and at least one curing agent, it would form individual solid beads wherein the produce of agglomerated individual solid beads forms pillar in two-dimensional structure capable of maintaining conductive fractures in a downhole environment.
 	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newtield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
	It is elementary that the mere recitation of a newly discovered function or property, possessed by thing in the prior art, does not cause a claim drawn to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty, ma in fact be a characteristic of the prior art, it possess the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.  In re Swinehart, 169 USPQ 226 (CCPA 1971)

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  How individual beads are formed? What would be the downhole condition in the method in order to form individual beads?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-6, 8-11, and 14 are rejected under 35 U.S.C. 102(a) (1) as anticipated by Auzerais et al. (US 2018/0298271 A1) (“Auzerais” herein — cited previously)

Claim 1
Auzerais discloses a method of hydraulic fracturing, as best understood based on the indefiniteness above, comprising formulating a uniform hydraulic fracturing fluid comprising;
 	a liquid solvent, at least one surfactant, a liquid phase proppant-forming compound, at least one curing agent;
	injecting the hydraulic fracturing fluid continuously into a wellbore; a product of agglomerated individual solid beads is generated from a liquid system in-situ under down hole conditions;(i.e. Thermosetting polymer compositions may remain liquid during pumping and transition to a solid or semi-solid state prior to fracture closure within the formation. [0043])  and wherein product of agglomerated individual solid beads forms pillars in a two- dimensional structure capable of maintaining conductive fractures in a downhole environment. [0024; 0027; 0033-0035; 0039- 0041; 0043; 0058; 0067]
	Since Auzerais discloses the same hydraulic fracturing fluid comprising a liquid solvent, at least one surfactant, a liquid phase proppant forming compound and at least one curing agent, it would form individual solid beads wherein the produce of agglomerated individual solid beads forms pillar in two-dimensional structure capable of maintaining conductive fractures in a downhole environment.
 	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newtield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
	It is elementary that the mere recitation of a newly discovered function or property, possessed by thing in the prior art, does not cause a claim drawn to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty, ma in fact be a characteristic of the prior art, it possess the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.  In re Swinehart, 169 USPQ 226 (CCPA 1971)
	
Claim 2
Auzerais discloses the method of claim 1, wherein the liquid solvent is selected from the group consisting of water, seawater, brine containing monovalent, divalent,
and multivalent salts, ethanol, propanol, and- butanol, or combinations thereof. [0036] 

Claim 3
Auzerais discloses the method of claim 1, wherein the surfactant is selected from the group consisting of anionic surfactants, cationic surfactants, nonionic
surfactants, amphoteric surfactants and combinations thereof. [0071-0073]

Claim 4
Auzerais discloses the method of claim 1, wherein the liquid phase proppant-forming compound is selected from the group consisting of aliphatic epoxides,
anhydrides, glycidyl amine epoxide, cycloaliphatic epoxides, epoxy functional resins, polyurethane resins, phenol-form aldehyde resin, bis-phenol A diglycidy! ether, poly glycidyl ethers, acrylic resin, glycidyl ethers, bis-phenol F diglycidyl ethernovalac resins, and combinations thereof. [0058]

Claim 5
Auzerais discloses the method of claim 1, wherein the curing agent is selected from the group consisting of isophorone diamine, boron tri-fluoride derivatives,
imidazolines, mercaptans, hydrazides, polyamides, functional resins, mono ethanol amine, benzyl dimethylamine, lews acids, tertiary amines, cycloaliphatic amines, amidoamines, aliphatic amines, aromatic amines, isophorone, imidazoles, sulfide, amides and their derivatives. [0067]

Claim 6
Auzerais discloses the method of claim 1, further comprising a pH control agent. [0019; 0062]

Claims 8-9
Auzerais discloses the method of claim 1, further comprising a viscosity modifier. wherein the viscosity modifier is selected from the group consisting of nanoparticles and water-soluble polymers. [0026; 0040] 

Claims 10-11 
Auzerais discloses the method of claim 1, further comprising a strength enhancing additive, wherein the strength enhancing additive is selected from the group consisting of silicon particles, graphene particles, carbon black, ceramic particles, and combination thereof. [0026; 0028; 0078]

 Claim 14 
Auzerais discloses the method of claim 1, wherein the liquid phase proppant-forming compound forms individual solid beads. (same as claim 1)

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Auzerais, as applied to claims 1 and 6 above, and further in view of Zhu et al. (US 2016/0281454 A1) (“Zhou” herein-cited previously).

Claim 7
Auzerais discloses the method of claim 6. Auzerais however does not explicitly discloses wherein the pH control agent is selected from the group consisting of mineral acids, fluoroboric acid, sulfonic acids, carboxylic acids and combinations thereof.
	Zhu teaches the above limitation (See paragraph 0059 → Zhu teaches this limitation in that pH modifiers may include acids such as strong mineral acids, such as hydrochloric acid or sulfuric acid, and organic acids, such as citric acid, lactic acid, malic acid, acetic acid, and formic acid. In some embodiments, the pH modifier may be an acid precursor that hydrolyzes to produce an active acid including hydrolyzable esters of a carboxylic acid and an alcohol, including esters of C1 to C6 carboxylic acid and a C1 toC30 alcohol. In some embodiments, the pH modifier may be a Lewis acid, including ZnCl.sub.2, AICl.sub.3, FeCl.sub.3, AIF.sub.3, etc.) for the purpose of accelerating the hydrolysis of degradable materials through the addition of pH modifiers or pH modifier precursors. [0057]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the pH modifier of the method of Auzerais, with the above limitation, as taught by Zhu, in order to accelerate the hydrolysis of degradable materials through the addition of pH modifiers or pH modifier precursors. [0057]

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and there is no other rejection pending on the independent claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        06/08/2022